IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                November 3, 2009
                                No. 09-60068
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

ANDREW HANTZIS

                                            Petitioner-Appellant

v.

BRUCE PEARSON, Warden

                                            Respondent-Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 5:08-CV-341


Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.
PER CURIAM:*
      Andrew Hantzis, federal prisoner # 16438-112, appeals following the
district court’s denial of relief on his 28 U.S.C. § 2241 petition. Hantzis was
convicted of a drug offense in a California federal district court in 2001 and was
sentenced to a term of imprisonment in 2005. He is now incarcerated at a
federal correctional institution in Mississippi.     His direct appeal remains
pending in the Ninth Circuit Court of Appeals.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-60068

      Hantzis claims that the delay in deciding his direct appeal violates his due
process rights. He also claims that the four-year delay between his conviction
and his sentencing violates due process. He requests release pending appeal and
the issuance of an order directing the Ninth Circuit to decide his appeal.
      Hantzis has not shown that his claims are cognizable under § 2241, which
is properly used to raise a challenge to “the manner in which a sentence is
executed.” Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). Nor has Hantzis
met his burden to show that his claims satisfy the criteria for the savings clause
of 28 U.S.C. § 2255(e). See Christopher v. Miles, 342 F.3d 378, 381-82 (5th Cir.
2003); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      The district court also determined that Hantzis was not entitled to the
issuance of a writ of mandamus. Hantzis has not shown that any of the criteria
for the issuance of a writ of mandamus are satisfied. See Cheney v. United
States District Court for the District of Columbia, 542 U.S. 367, 380-81 (2004).
      The judgment of the district court is AFFIRMED.




                                        2